DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species A and B of claim in the reply filed on 26 August 2021 is acknowledged.
Claims 8-10 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 August 2021.

Claim Status
	Claims 1-26 are currently pending.
	Claims 1-7, 11, and 20-26 are examined herein.
	Claims 8-10 and 12-19 are withdrawn (see above).

Priority
 	The instant application claims the benefit of priority to US provisional application 62/438,348, filed 22 December 2016.  Priority is acknowledged for each of claims 1-26 herein, as supported in the provisional application.  

Information Disclosure Statement
The Information Disclosure Statements filed 1 May 2018 and 18 October 2018 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copies of the IDS documents are included with this Office Action.

Drawings
	The Drawings submitted 22 December 2017 are accepted.

Nucleotide Sequence Disclosure
	It is noted herein that the requirement for a Sequence Listing regarding nucleotide sequences, mailed on 31 January 2018, was in error.  Applicant’s response filed 27 April 2018, providing explanation that there are no nucleotide and/or amino acid sequences expressly contained in the application is persuasive.  The recited nucleotide sequence at page 8 of the instant Specification includes only 8 nucleotides and thus does not meet the threshold to necessitate a sequence listing.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11, and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method for detecting copy number variations in a sample.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “determining base level coverage…and modifying the base level coverage of the position..” and “applying one or more modified base level coverages for a plurality of base positions of the genes as input to a linear model to determine a gene coefficient…”
Claims 2-5, 11, 20, 21: recite additional steps that further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  For example, steps reciting “calling a copy number variation for a gene by comparing the determined gene coefficient” (claim 2); “applying a first model” (claims 3); “determining base level coverage…performing fits” (claim 4); “performing a polynomial fit…determining a theoretical base level coverage…performing  a linear fit…” (claim 5); “normalizing the base level coverage” (claim 11); “filtering one or more positions…comprising determining a median coverage…removing base positions…” (claim 20); “threshold amount is dependent on a coverage level deviation of the gene calculated from the determined coverage levels” (claim 21).  
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to obtain sequence read data and make determinations and modification of coverages.  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following that are considered the additional elements herein:
Claim 1: “obtaining sequence reads for a plurality of nucleic acid fragments”
Claims 6, 7, and 22-26 recite steps that further limit the recited additional elements in the independent claim 1.  With respect to the additional elements in the instant claims, the steps are directed to data gathering, which provide the data to use in the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking 
With respect to the instant claims, the prior art to Pique-Regi et al. (IEEE Signal Processing Magazine (2012), January:98-107-IDS reference) discloses that probes are used for copy number detection (for example, see page 100, Figure 3, col. 1), which is a data gathering element that is routine, well-understood and conventional in the art.  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.  For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.





Claim Interpretations
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations but the claims herein contain recitations of intended use, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  Thus the claims herein are given the broadest reasonable interpretation consistent with the indefinite claim language and specification wherein specific structures for the intended uses as recited in the claims are undefined. 
Claim 1 recites, “modifying the base level coverage of the position to account for characteristics of each of a subset of the plurality of probes that target a portion of the gene that cover the base position”.  The step recitation is indeed herein as there are no active steps delimiting an “account for characteristics”.  As such, the recitations are intended results of the “modifying” step herein.
Claim 1 recites, “applying one or more modified base level coverages…to determine a gene coefficient indicating a level of coverage across the gene in comparison to a level of coverage of the gene in training samples”.  Said step is intended herein where there are no active, positive recitations delimiting any actual determination of a gene coefficient.  As such, the recitations are intended results of the “applying” step herein.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.  Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites, “wherein one or more characteristics of a probe used to obtain a nucleic acid fragment is represented as a parameter of the first model”.  The claim is indefinite with respect to the one or more characteristics of a probe used to obtain a nucleic acid fragment, as claim 1 from which claim 6 depends does not include any “characteristics of a probe”.  It is unclear as to what is intended by a characteristic of a probe or what role it plays in the “parameter of the first model”.  Clarification is requested through clearer claim language.  
Claim 7 recites, “wherein the characteristics of a probe used to obtain a nucleic acid fragment comprise a pull-down efficiency of the probe”.  The claim is unclear with respect to the characteristics comprising a pull-down efficiency and what relevance it has for limiting the instant claim because there are no characteristics of a probe used to obtain a nucleic acid fragment recited in claim 1.  Clarification is requested through clearer claim language.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


1.  Claims 1-4, 6, 11, and 22-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2014/0066317 (Talasaz-filed 8/16/2013; IDS reference).
With respect to claim 1, Talasaz teaches:
a method for detecting copy number variations in a sample, the method comprising: obtaining sequence reads for a plurality of nucleic acid sequence fragments (Abstract; [0003]; [0078]; Figure 2 disclosing a method for detecting copy number variation by sequencing extracellular polynucleotides from a bodily sample), the plurality of nucleic acid fragments obtained from the sample using a plurality of probes ([0014]; [0053] disclosing methods that comprise selectively enriching regions from the subject’s genome or transcriptome prior to sequencing; [0080] disclosing samples may be processed before sequencing with one or more reagent, e.g. probes; [0107]-[0116] teaching assignment of unique identifiers to cell free polynucleotides using hybridization probes);
	for each base position of a gene: determining base level coverage of the base position from the sequence reads that cover the base position  ([0007] teachings comparison of sequencing fragments obtained in step (a) with the reference genome sequence, obtaining coverage depth for each site in a reference genome sequence and comparing sequencing fragments covering the site; [0081], [0134] teaching coverage reads may be counted for each window);
	modifying the base level coverage of the position to account for characteristics of each of a subset of the plurality of probes that target a portion of the gene that cover the base position; and (see claim 1 therein teaching normalization of a number of reads in the predefined regions to 
	applying one or more modified base level coverages for a plurality of base positions of the gene as input to a linear model to determine a gene coefficient indicating a level of coverage across the gene in comparison to a level of coverage of the gene in training samples. (see claims 1 and 3 teaching comparison of normalized numbers to normalized numbers obtained from controls; generation of genetic profiles that result from CNV analyses; [0054] teaching analysis by normalizing measures taken from a set of consensus sequences against a measure taken from a control; [0139]-[0151] teaching paired sample CNV detection; [0147] and [0148] teaching read coverage windows; [0149 teaching stochastic modeling, e.g., HMMs, dynamic programming and a SVM, Bayesian modeling etc…)
	With respect to claim 2, Talasaz teaches application of a quality score threshold [0140].
With respect to claims 3, 4, and 6 Talasaz teaches probe characteristics as model parameters and wherein coverage reads are assigned a score per each position [0146].
With respect to claim 11, Talasaz teaches assessment of GC content within a gene region ([0144] teaching GC content accounted for by filtering ).
With respect to claims 22-26, Talasaz teaches methods that pertain to cell-free polynucleotides isolated from bodily fluids such as blood and wherein enrichments methods may be used (see-[0094]-[0101]) and wherein samples may be those from disease states such as cancer [0001]; [0002]; [0012]; [0079].

Conclusion
	No claims are allowed.
The closest prior art to Talasaz a does appear not teach or fairly suggest performing polynomial fit and linear fit operations of theoretical base coverage as in claim 5 nor does the prior art appear to teach or fairly suggest the steps of characteristics of a probe to obtain nucleic acid fragments that comprise a pull-down of the probe (claim 7), although pull-down assays are known in the art.  However, the claim step is unclear and said lack of clarity (see above leads to a finding that the art does not currently apply.  Lastly the prior art does not appear to teach or fairly suggest steps of claims 20-21 that include filtering to a level of median coverage.

 E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631